131 N.J. 118 (1993)
618 A.2d 853
IN THE MATTER OF RUTGERS, THE STATE UNIVERSITY, RESPONDENT-RESPONDENT,
v.
RUTGERS COUNCIL OF AAUP CHAPTERS, PETITIONER-APPELLANT.
The Supreme Court of New Jersey.
Argued January 19, 1993.
Decided February 2, 1993.
Before WILENTZ, C.J., and CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN, JJ.
Paul Schachter argued the cause for appellant (Reinhardt & Schachter, attorneys).
Robert E. Anderson, General Counsel, argued the cause for respondent Public Employment Relations Commission.
*119 John B. Wolf argued the cause for respondent Rutgers, The State University.
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 256 N.J. Super. 104, 606 A.2d 822 (1992).
For affirmance  Chief Justice WILENTZ, and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI and STEIN  7.
For reversal  None.